Title: To Benjamin Franklin from John Jay, 29 March 1782
From: Jay, John
To: Franklin, Benjamin


Dear Sir
Madrid 29th. March 1782
On the 18 Inst I informed you of my having been reduced, by Mr Cabarrus’s want of good Faith to the mortifying Necessity of protestg a Number of Bills which were then payable.
Your favor of the 16th. Inst. reached me three day ago it made me very happy, and enabled me to retrieve the Credit we had lost here by those Protests. I consider your Letter as giving me sufficient Authority to take the necessary Arrangements with the Marqs. D Yranda for paying the Residue of my Debts here as well as such of the protested Bills as may be returned for that Purpose. The Account you request of all the Bills I have accepted is making out, & when finished shall be transmitted by the first good opportunity that may offer. You may rely on my best Endeavours to render my Drafts as little inconvenient to you as possible.
The british Parliament it seems begin to entertain less erroneous Ideas of us, and their Resolutions afford an useful Hint to the other Powers of Europe. If the Dutch are wise they will proffit by it. As to this Court their System (if their Conduct deserves that Appellation) with Respect to us, has been so opposite to the obvious Dictates of sound Policy that it is hard to devine whether any thing but Experience can undeceive them. For my Part I really think that a Treaty with them daily becomes less important to us.
That Britain should be desirous of a separate Peace with us is very natural; but as such a Proposal implies an Impeachment of our Integrity I think it ought to be rejected in such a Manner as to shew that we are not ignorant of the Respect due to our Feelings on that Head. As long as France continues faithful to us I am clear that we ought to continue Hand in Hand to prosecute the War until all their as well as all our reasonable Objects can be attained by a peace—for I would rather see America ruined than dishonored. As to Spain and Holland we have as yet no Engagements with them and therefore are not obliged to consult either their Interest or their Inclinations further than may be convenient to ourselves, or than the Respect due to our good Allies may render proper. France in granting you six Million has acted with Dignity as well as Generosity— Such Gifts, so given, command both Gratitude and Esteem, and I think our Country possesses sufficient Magnanity to receive & to remember such Marks of Friendship with a proper Degree of Sensibility.
I am pleased with your Idea of paying whatever we owe to Spain. Their pride perhaps might forbid them to receive the Money—but our Pride has been so hurt by the Littleness of their Conduct that I would in that Case, be for leaving it at the Gate of the Palace and quit the Country. At Present such a Step would not be expedient, tho the Time will come when Prudence instead of restraining will urge us to hold no other Language or Conduct to this Court than that of a just, a free, and a brave People, who have Nothing to fear from, nor to request of them.
With perfect Regard & Esteem I am Dr Sr your obligd & affe Servt
To Dr Franklin 29 March 1782
